DETAILED ACTION
The office action is in response to application filed on 7-2-21. Claims 1-9 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-9 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2016/0172900 A1 to Welch, JR. (“Welch”) in view of US 2020/0185960 to TOYODA (“TOYODA”).
Regarding claim 1, Welch discloses an uninterruptible power supply comprising (fig. 1, 100): a converter (130) that converts AC power from an AC power supply into DC power; an inverter (140) that converts the DC power from the converter into AC power and supplies the converted AC power to a load (20); a bypass circuit (160) connected in parallel to the converter and the inverter between the AC power supply and the load (125 and 145), the bypass circuit supplying the AC power from the AC power supply to the load (fig. 1, from 125 to 145); 
But, Welch does not discloses explicitly a semiconductor switch provided in the bypass circuit; a controller configured to control driving of the semiconductor switch; an abnormality detector that detects an abnormality in the controller; and a signal generator that generates a semiconductor switch drive signal for driving the semiconductor switch, separately from a drive signal for driving the semiconductor switch from the controller when the abnormality in the controller is detected by the abnormality detector, wherein the signal generator continuously generates the semiconductor switch drive signal while the AC power is being supplied via the bypass circuit.
However, TOYODA discloses a semiconductor switch (fig. 2, 10) provided in the bypass circuit; a controller (36) configured to control driving of the semiconductor switch; an abnormality detector (fig. 1, Current sensor 8) that detects an abnormality in the controller (32); and a signal generator (36) that generates a 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Welch by adding semiconductor switch as bypass as part of its configuration as taught by TOYODA, in order to turn on/off in accordance with the gate control signal switching from AC source to DC source.
Regarding claim 2, Welch discloses the semiconductor switch includes at least one semiconductor switching (para; 0035, lines 23-24, least one power semiconductor switching device) element, and the AC power is supplied to the load via the semiconductor switch.
Regarding claim 3, Welch discloses the abnormality detector outputs a controller abnormality signal (120) when detecting the abnormality in the controller; and the signal generator generates a bypass power supply signal indicating that the AC power (para; 0031, 2-pole switch module 120, which is configured to selectively connect two power sources) is being supplied via the bypass circuit based on the controller abnormality signal that has been output (the single-pole switch module 160 is connected to act as a static bypass switch), and continuously generates the semiconductor switch drive signal by latching the bypass power supply signal while generating the bypass power supply signal (para; 0031, sense loss of the primary source 10a and to responsively couple the generator l0b to the AC input bus 125).
Regarding claim 4, Welch discloses all the claim limitation as set forth in the rejection of claims above.
But, Welch does not discloses the signal generator stops generation of the semiconductor switch drive signal based on a semiconductor switch abnormality signal indicating that the semiconductor switch is abnormal.
However, TOYODA discloses the signal generator stops generation of the semiconductor switch drive signal based on a semiconductor switch abnormality signal indicating that the semiconductor switch is abnormal (para; 0031, line 2, failure occurs in Converter 5 and inverter 7).

Regarding claim 5, Welch discloses all the claim limitation as set forth in the rejection of claims above.
But, Welch does not discloses the signal generator stops generation of the semiconductor switch drive signal based on a bypass power supply cancellation signal for canceling supply of the AC power to the load via the bypass circuit.
However, TOYODA disclose the signal generator stops generation of the semiconductor switch drive signal based on a bypass (inverter 7) power supply cancellation signal for canceling supply of the AC power to the load via the bypass circuit (three-phase AC power from inverter 7 is supplied to AC load 2 and supplying DC power to inverter 7 from battery in the power AC failure state).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Welch by adding semiconductor switch as bypass as part of its configuration as taught by TOYODA, in order to turn on/off in accordance with the gate control signal switching from AC source to DC source.
Regarding claim 6, Welch discloses a DC power supply (battery 10c) connected between the converter and the inverter, the DC power supply supplying power to the load when the AC power supply is abnormal (para; 0034, 150 interconnected in a topology that supports an on-line UPS operational scheme); wherein the AC power supply includes a first AC power supply (10c) that supplies AC power to the converter, and a second AC power supply (10a) that supplies AC power to the bypass circuit; and the signal generator (120) is driven by the power of any one of the DC power supply, the first AC power supply, and the second AC power supply.
Regarding claim 7, Welch discloses the AC power is supplied from the AC power supply to the load via the bypass circuit when the AC power supply is normal (para; 0031, lines 2-5, is configured to operate in a semi-autonomous manner. For example, the 2-pole switch module 120, which is configured to selectively connect two power sources, here shown as a primary utility source l0a and backup generator 10b, to AC input bus 125).
Regarding claim 8, Welch discloses a bypass power supply cancellation signal (160), 
But, Welch does not discloses the signal generator receives an abnormality signal from the abnormality detector, a semiconductor switch abnormality signal and generates the semiconductor switch drive signal.

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Welch by adding semiconductor switch as part of its configuration as taught by TOYODA, in order to turn on/off in accordance with the gate control signal switching from AC source to DC source.
Regarding claim 9, Welch discloses when one of the DC power supply (10c), the first AC power supply (10b) and the second AC power (10a) supply fails, the power is supplied to the signal generator from another of the DC power supply (inverter supply power to load if two AC source fail), the first AC power supply and the second AC power supply that is not failed (inverter supply power to load if one of AC source not fail using switch 120).
Response to argument
 Applicant’s argument filed on 7-2-21 with respect to claims 1-7 has been fully considered but are moot in view of the new grounds of rejection.
Examiner Note
 The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion
17. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

18. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Familiant et al. US 2016/0181861 Al- Power is provided from a power source and a status of the power source is signaled by controlling a waveform of an AC voltage generated from the power source. The status may include, for example, a capacity of the power source.
Fu et al. US 2019/0064274 Al- A method of detecting a battery current in an uninterruptible power supply and a system directed to the same is provided and includes providing a battery current to a battery along a charging path 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ESAYAS G YESHAW/Examiner, Art Unit 2836                                                                                                                                                                                                        
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836